UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August 2013 TAT TECHNOLOGIES LTD. (Translation of registrant’s name into English) P.O.BOX 80, Gedera 70750 Israel (Address of registrant’s principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F ý Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1): ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7): ¨ Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes ¨ No ý If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- TAT Technologies Ltd. 6-K Items 1. Press Release re TAT Technologies Reports a contract with a value of up to $6.2M’ with Lockheed Martin for the F-16 Tactical Aircraft’s Emergency Power Unit and additional related components. ITEM 1 TAT Technologies Announcing a Contract with a Value of up to $6.2M’ with Lockheed Martin for the F-16 Tactical Aircraft’s Emergency Power Unit and Additional Related Components GEDERA, Israel, August 12, 2013 – TAT Technologies Ltd. (Nasdaq: TATT – News), a leading provider of services and products to the commercial and military aerospace and ground defense industries, today reported it received a Requirements Contract with a Master Purchas Order (“MPO”) from Lockheed Martin Corporation (“Lockheed Martin”; NYSE: LMT) for the procurement of the F-16 tactical aircraft’s emergency power unit and additional related components. Total value of the contract may reach $6.2M’ through December-31, 2018. This contract between the two companies is a continuation of a 30-year business relationship wherein TAT has provided Lockheed Martin with components for the emergency power unit and additional related components for the F-16. TAT expects to receive an additional order for the same components from Lockheed Martin in the near future. TAT’s President and CEO, Mr. Itsik Maaravi, commented: “This continuing order demonstrate TAT’s strong market position in providing its solutions, including heat management solutions and accessories, to the aviation industry. TAT is proud of the close relationships it has established with a world-leading customer such as Lockheed Martin. We are fully committed to continue to support Lockheed Martin’s F-16 program and are looking forward to expanding our cooperation with Lockheed Martin for additional programs”. About TAT Technologies LTD TAT Technologies LTD is a leading provider of services and products to the commercial and military aerospace and ground defense industries. TAT operates under four segments:(i) Original Equipment Manufacturing or “OEM” of Heat Management Solutions (ii) OEM of Electric Motion Systems (iii) Heat Transfer Services and Products and (iv) Maintenance, Repair and Overhaul or “MRO” services of Aviation Components. TAT’s activities in the area of OEM of Heat Management Solutions primarily include the design, development, manufacture and sale of (i) a broad range of heat transfer components (such as heat exchangers, pre-coolers and oil/fuel hydraulic coolers) used in mechanical and electronic systems on-board commercial, military and business aircraft; (ii) environmental control and cooling systems on board aircraft and for ground applications; and (iii) a variety of other electronic and mechanical aircraft accessories and systems such as pumps, valves, power systems and turbines. TAT’s activities in the area of OEM of Electric Motion Systems primarily include the design, development, manufacture and sale of a broad range of electrical motor applications for airborne and ground systems. TAT’s activities in the area of Heat Transfer Services and Products include the maintenance, repair and overhaul of heat transfer equipment and in a lesser extent, the manufacturing of certain heat transfer products. TAT’s Limco subsidiary operates FAA certified repair station, which provides heat transfer MRO services and products for airlines, air cargo carriers, maintenance service centers and the military. TAT’s activities in the area of MRO services for Aviation Components include the maintenance, repair and overhaul of APUs, Landing Gear and other aircraft components. TAT’s Piedmont subsidiary operates an FAA certified repair station, which provides aircraft component MRO services for airlines, air cargo carriers, maintenance service centers and the military. TAT also holds approximately 30% of the equity of First Aviation Services, a one-stop-shop for MRO services (wheels, breaks, propellers and landing gear) for the General Aviation Industry. TAT’s executive offices are located in the Re’em Industrial Park, Neta Boulevard, Bnei Ayish, Gedera 70750, Israel, and TAT’s telephone number is 972-8-862-8500. Safe Harbor for Forward-Looking Statements This press release contains forward-looking statements which include, without limitation, statements regarding possible or assumed future operation results. These statements are hereby identified as "forward-looking statements" for purposes of the safe harbor provided by the Private Securities Litigation Reform Act of 1995. These forward-looking statements involve risks and uncertainties that could cause our results to differ materially from management's current expectations. Actual results and performance can also be influenced by other risks that we face in running our operations including, but are not limited to, general business conditions in the airline industry, changes in demand for our services and products, the timing and amount or cancellation of orders, the price and continuity of supply of component parts used in our operations, and other risks detailed from time to time in the company's filings with the Securities Exchange Commission, including, its annual report on form 20-F and its periodic reports on form 6-K. These documents contain and identify other important factors that could cause actual results to differ materially from those contained in our projections or forward-looking statements. Stockholders and other readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they are made. We undertake no obligation to update publicly or revise any forward-looking statement. For more information of TAT Technologies, please visit our web-site: www.tat-technologies.com Contact: Yaron Shalem CFO Tel: +972-88628501 yarons@tat-technologies.com SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. TAT TECHNOLOGIES LTD. (Registrant) By: /s/Yaron Shalem Yaron Shalem Chief Financial Officer Date: August 12, 2013
